*130OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent was charged with 12 allegations of professional misconduct. The Special Referee sustained all 12 charges based upon the respondent’s failure to interpose an answer to the petition or to appear at the scheduled hearing.
The first six charges of the petition are predicated upon the respondent’s failure to cooperate with the Grievance Committee in its investigation of six separate complaints of professional misconduct against him.
Charge Seven alleged that the respondent failed to pay a judgment rendered against him by the Suffolk County Bar Association Fee Disputes Committee in favor of a client in the sum of $1,000.
Charge Eight alleged that the respondent failed to communicate with a client regarding a case status.
Charge Nine alleged that the respondent issued a repayment check, dated March 18, 1995, to a former client in the sum of $10,000. The check was marked "Endorsement Cancelled”, and was dishonored.
Charge Ten alleged that the respondent wrote a check against his escrow account which was returned due to insufficient funds, in violation of Code of Professional Responsibility DR 9-102 (A) and (B) (22 NYCRR 1200.46 [a], [b]).
Charge Eleven alleged that the respondent failed to return escrow monies to a client from a real estate transaction, in violation of Code of Professional Responsibility DR 9-102 (A) and (B) (22 NYCRR 1200.46 [a], [b]).
Charge Twelve alleged that the respondent, after taking possession of a $2,159.98 check payable to his client, failed to return his client’s money despite requests that he do so, in violation of Code of Professional Responsibility DR 9-102 (A) and (B) (22 NYCRR 1200.46 [a], [b]).
The unopposed allegations of the petition, as supported by the petitioner’s exhibits, sustain all of the charges set forth. Based upon the respondent’s failure to submit an answer or to appear before the Special Referee, the charges were properly deemed established (Matter of Elkin, 178 AD2d 83, 85).
The respondent is disbarred based upon his default.
Mangano, P. J., Rosenblatt, Miller, O’Brien and Friedmann, JJ., concur.
*131Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Milan Kenneth Gregory, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Milan Kenneth Gregory is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.